Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 05 October 2020 regarding rejections of record to independent Claim 1 and its dependents under 35 U.S.C. 102(a)(1) and (a)(2) as well as 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejections of record to Claims 1-4, 6-9 and 11 have been withdrawn. However, upon further consideration, new grounds of rejection are made in view of Xia (CN102005566A and its provided machine translation).
Applicant's arguments filed 05 October 2020 regarding rejections of record to independent Claim 12 and its dependents under 35 U.S.C. 103 over Chami (US 9142811 B2) have been fully considered and are persuasive. Therefore, the rejections of record to Claims 12-16 and 20 have been withdrawn. However, upon further consideration, new grounds of rejection are made in view of Fujiwara (US 2003/0096170 A1).

Response to Amendment
Replacement drawings were received on 05 October 2020.  These drawings are acceptable. Thus the objection of record to the drawings is withdrawn.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xia (CN 102005566A and its provided machine translation), newly cited.
Regarding Claim 1, Xia teaches a stacked battery (see lead acid battery 1 shown in figure 16, which includes multiple battery cells, each cell including a separator 40 with positive active material and negative active material on opposing sides thereof) comprising: a first cell; a second cell stacked on and electrically coupled to the first cell (see [0073] indicating that multiple cells are stacked, reading on the claimed first and second cells; see examiner annotated figure 16 below); and a current collector disposed between the first cell and the second cell (bipolar plate 100), wherein the current collector comprises an insulative substrate defining a grid pattern (substrate 110 including grid ribs 113 as seen in figure 4, see [0020] indicating that the substrate may be a grid structure preferably made of PVDF, PTFE or ETFE, which are all insulating materials) having isolated spaces (hole stands 112, see figure 3 noting that figure 4 is a top view of figure 3) separated by insulative grid members, and wherein the current collector comprises a conductive material disposed within the isolated spaces of the grid members of the insulative substrate (conductive needles 120, [0060] indicating that the conductive needles 120 are accommodated in the hole stands 112 of figure 3).

    PNG
    media_image1.png
    832
    891
    media_image1.png
    Greyscale

Regarding Claim 2, the language “facilitates through-plane current flow…” and “impedes in-plane current flow” are functional limitations. Further, since Xia teaches conductive needles embedded in an insulative substrate as shown in at least figures 3-4 and there is no structural and/or material distinction between the claimed current collector and that of Xia, the bipolar plate of Xia would be inherently capable of functioning as claimed, the conductive needles facilitating through-plane current flow and the substrate impeding in-plane current flow.
Regarding Claim 3, since there is no structural and/or material distinction between the claimed current collector and the bipolar plate of Xia, the bipolar plate of Xia would inherently possess the claimed in-plane resistivity of at least 0.005 ohm-meters across a length of the current collector.
Claim 9, Xia further teaches that the conductive material disposed within the insulative substrate is stainless steel (see [0022] indicating that the conductive needles may be stainless steel).
Regarding Claim 11, Xi further teaches that the current collector further comprises a coupling material positioned about a perimeter of the insulative substrate (battery casing 60 couples all of the cells together as shown in figure 16 and surrounds the perimeter of each bipolar plate 100). 

Claim Rejections - 35 USC § 103
Claims 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Xia as applied to Claim 1 above, in view of Miyazaki (US 2012/0156552 A1), of record.
Regarding Claims 4 and 7-8, while Xia teaches that the current collector (bipolar plate 100) has one surface in contact with each of the adjacent cells (see stack in figure 16), Xia does not teach that the current collector is composed of a first layer and a second layer as claimed; nor does Xia teach that the first layer and the second layer each comprise an insulative substrate having conductive material disposed within the insulative substrate wherein the conductive material disposed within the insulative substrate of the first layer and the second layer is the same material.
Miyazaki also teaches a current collector for a bipolar battery (see at least figure 3) and further teaches that the current collector (11), which is located between adjacent unit cells (19) can be formed of two foil materials bonded together as an alternative to having a single current collector layer, which results in superior corrosion resistance, electric conductivity and workability (see [0043]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that the current collector taught by Xia including a conductive material disposed within an insulative substrate could be duplicated into two distinct layers analogous to the foils of Miyazaki in order to obtain superior corrosion resistance, electric conductivity and workability.
Claim 6, Xia teaches that the substrate is made of a hydrophobic material (see [0017]) and that gaps are eliminated between the conductive needles and the substrate (see [0023] and [0025]). It would be expected that this would collectively form a fluid impermeable layer. Additionally, one of ordinary skill in the art would appreciate that a current collector should be fluid impermeable in order to prevent short circuit as a result of liquid electrolyte flowing between cells in a bipolar arrangement.
Further, since it would be obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that the current collector may include two layers in view of Miyazaki, it would be expected that the interface between the two fluid impermeable layers is also fluid impermeable.

Claims 12-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chami (US 9,142,811 B2) in view of Fujiwara (US 2003/0096170 A1), newly cited, and McCartney (US 4,374,186 A) and Miyazaki, of record.
Regarding Claim 12, Chami teaches a multi-cell battery (see figure 8) comprising: a first cell (electrochemical cell C1) including a first current collector (uppermost plate 10 of figure 8C), a first anode, a first cathode (electrode layers 11 and 12 of electrochemical cell C1), and a second current collector (center plate 10 of figure 8C); and a second cell (electrochemical cell C2) including a third current collector (center plate 10 of figure 8C), a second anode, a second cathode (electrode layers 11 and 12 of electrochemical cell C2) and a fourth current collector (lowermost plate 10 of figure 8C), wherein the second current collector and the third current collector each comprise a conductive grid (grate 101).
Chami does not indicate any difference in thickness throughout the metal grate. However, Fujiwara also teaches a current collector for a battery including a metal grid, and particularly teaches first grid members crossed with second grid members (see examiner annotated figure 2b below and see also [0075] indicating that W1- is larger than W2) wherein the first grid members are characterized by a 

    PNG
    media_image2.png
    685
    1035
    media_image2.png
    Greyscale

Chami does not teach that the claimed second and third current collectors are coupled with one another across a surface of each of the second current collector and the third current collector, as Chami does not teach two distinct current collectors both located between adjacent cells (C1 and C2). However, McCartney teaches an alternative a bipolar battery to Chami, which includes multiple sealed cells (see column 3 lines 3-19) connected in series (see column 2 lines 25-29) wherein each individual 
Chami also does not teach that the second current collector includes a current interrupt component that, when activated, interrupts current flow from the second current collector to the third current collector. However, Miyazaki teaches a current collector (11) for a bipolar battery, which includes a current interrupt component (positive temperature coefficient or “PTC” element, see [0043]) in order to rapidly increase resistance when exceeding a predetermined temperature. It would be obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to include a current interrupt component in the current collector of Chami in order to prevent damage to the battery as a result of exceeding a predetermined temperature. Further, since it would be obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that the current collector of Chami may include a current interrupt component, it would be expected that when modifying the bipolar structure of Chami with McCartney to have current collectors that are not shared between adjacent cells that the current interrupt component (PTC element) of Miyazaki would perform the claimed function of interrupting current flow from the second current collector to the third current collector when activated during a high-temperature event.
Regarding Claim 13, Chami further teaches that the conductive grid (grate 101) of each of the second current collector and the third current collector (plate 10) is disposed in an insulative material (polymer 100).
Regarding Claim 14, as in Claim 12, Chami does not teach a further current interrupt component. Miyazaki teaches a current collector (11) for a bipolar battery, which includes a current 
Regarding Claim 15, as in Claim 12, Chami does not teach the claimed distinct second and third current collector.
McCartney teaches the structure of Claim 12 requiring two cells with four total distinct current collectors as an obvious alternative to the bipolar structure of Chami. It would be obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that in the structure of McCartney, since each conducting polymer layer (14 and 16) acting as a current collector is immediately adjacent to a different electrode (see figure 1 showing that conducting polymer 14 is immediately adjacent to the cathode 24 and the conducting polymer 16 is immediately adjacent to the anode 26) that the specific material of each collector would be chosen appropriately based on the electrode to which it is adjacent, resulting in one material being used for the collectors adjacent to the cathodes and a different material being used for the collectors adjacent to the anodes.
Regarding Claim 16, Chami further teaches that the grate (101) may be made of aluminum (see column 4 lines 5-9). Chami does not teach that the conductive material comprises stainless steel.
Miyazaki teaches that the current collector (11) can be made of aluminum, titanium, copper, nickel, silver, or stainless steel (SUS). It would be obvious to one ordinary skill in the art as of the 
Regarding Claim 20, as in Claim 1, Chami does not teach a current interrupt component.
Miyazaki teaches a current collector (11) for a bipolar battery, which includes a current interrupt component (positive temperature coefficient or “PTC” element, see [0043]) in order to rapidly increase resistance when exceeding a predetermined temperature. It would be obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to include a current interrupt component in the current collector of Chami in order to prevent damage to the battery as a result of exceeding a predetermined temperature. The examiner notes that the recitation “configured to expand at a predetermined temperature to electrically decouple the first cell and the second cell” is a functional recitation that would be expected to be met by the PTC material of Miyazaki.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723